Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments, filed 5/3/2022, with respect to §103 have been fully considered and are persuasive.  The prior art rejection of 3/11/2022 has been withdrawn with the cancellation of the rejected claim. 

Allowable Subject Matter
Claims 1, 3-5, 9, 10, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to an emitting device configured to emit data, said emitting device comprising:
an oscillator configured for generating at least one carrier wave;
an emitter comprising:
at least one input connected to the oscillator;
an activation input to receive an activation signal; wherein the activation input is configured for receiving a signal representative of data to be transmitted;
at least one output configured to generate a carrier wave modulated by the signal representative of the data to be transmitted, and
a supplemental output;
a communication link connected to the output of the emitter;
a voltage supply source connected to the power line;
at least one power line connected to the communication link at a connection point;
at least one capacitive coupling component connected between the output of the emitter and the connection point, the capacitive coupling component being configured for sending the modulated carrier wave and blocking the transmission of the supply voltage;
a supplemental communication link connected to the supplemental output; and 
a supplemental power line connected to the supplemental communication link at a supplemental connection point.

The closest prior art of Lopez et al. (US 2017/0327242), Abraham (US 6,104,707) and Tustison et al. (US 2004/0258141) disclose everything described above.
However, the prior art does not further disclose: 
a transformer connected to the power line and the supplemental power line between on one side the voltage supply source and, on the other side the connection point and the supplemental connection point, said transformer configured for blocking the transmission of the modulated carrier wave.
This limitation, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/6/2022